Per Curiam.

This objection cannot prevail; because, the estate being regularly sold for the payment of debts, the proceeds are not distinguishable from the other personal estate, but the whole forms one common fund for the payment of debts and the expenses of administration. It is true that all the personal estate, in the present case, having been given to the widow, the expenses of the adminis tration are, eventually, taken out of the proceeds of the real estate But there can be no valid objection to this, the estate being regularly sold; and it would have been necessary to sell it, if there had been no expenses of administration.
Another reason of appeal was the said allowance, to the widow, of the whole personal estate of the deceased.
But the Court saw nothing improper in such a course, unless the amount of such personal estate was so great as to make the *172allowance extravagant, which they did not consider to he the case, here. (2)

Decree affirmed.


 Vide Stat. 1816, c. 95.